Citation Nr: 1022997	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for chronic fatigue associated with multiple sclerosis.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from April 1992 to December 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  Jurisdiction of the case 
was subsequently transferred to the RO in Muskogee, Oklahoma, 
based upon the Veteran's change in residence.

For the reasons indicated below, this matter is once again 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  


REMAND

The Veteran seeks an initial evaluation in excess of 40 
percent for chronic fatigue associated with multiple 
sclerosis (MS).  

Pursuant to the Board's October 2009 remand, the RO was to 
schedule the Veteran for a medical examination to ascertain 
the current severity of only the Veteran's chronic fatigue 
associated with MS, without any consideration of symptoms or 
manifestations of his other service-connected disabilities.  
See 38 C.F.R. § 4.14 (2009).  The remand directed the RO to 
ensure that the claims file was provided to and reviewed by 
the VA examiner in conjunction with the examination; and that 
the examiner was to state the level of disability caused 
solely by the Veteran's chronic fatigue associated with MS, 
to specifically include whether symptoms of this condition 
restrict his routine daily activities, and if so, by what 
percentage of the pre-illness level these activities are 
restricted (50 to 75 percent of the pre-illness level; or 
greater than 50 percent of the pre-illness level).  

Although an examination was conducted in November 2009, the 
VA examiner was not provided the Veteran's claims file for 
review and consideration.  Moreover, while the November 2009 
examination report noted that the Veteran's chronic fatigue 
syndrome associated with MS affected his routine daily 
activities, it failed to address the percentage of which 
these activities are now restricted as compared to the 
Veteran's pre-illness activity level, which is a necessary 
factor to determine the appropriate disability rating for 
chronic fatigue syndrome under Diagnostic Code 6354.  See 38 
C.F.R. § 4.88b, Diagnostic Code 6354 (2009).  Under these 
circumstances, the Veteran should be scheduled for a new VA 
examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his chronic fatigue 
associated with MS since December 2008.  
The RO must then obtain copies of the 
related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The Veteran must be afforded a VA 
examination to ascertain the current 
symptomatology of only the 
service-connected chronic fatigue 
associated with MS.  The claims file must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All tests or studies 
necessary to make this determination must 
be ordered.  Thereafter, the examiner 
must state the level of disability caused 
solely by the Veteran's chronic fatigue 
associated with MS, to specifically 
include the frequency and length of time 
over a course of the year of any periods 
of incapacitation requiring bed rest and 
treatment prescribed by a physician; and 
whether symptoms of this condition 
restrict his routine daily activities, 
and if so, by what percentage of the pre-
illness level are these activities 
restricted (50 to 75 percent of the pre-
illness level; or greater than 50 percent 
of the pre-illness level).  In making 
this determination, the examiner must not 
consider any manifestations or symptoms 
attributable to the Veteran are other 
service-connected disabilities.  The 
examiner must also state whether the 
Veteran's chronic fatigue symptoms are 
controlled by continuous medication.  The 
report must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.


5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  In doing so, the RO must 
consider the prohibition against 
pyramiding and the current assignment of 
separate disability ratings.  38 C.F.R. § 
4.14 (2009).  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

